              Case 1:20-cv-01309-VSB Document 19 Filed 11/05/20 Page 1 of 2




Littler
                                                                    Littler Mendelson, PC
                                                                    900 Third Avenue
                                                                    New York, NY 10022.3298




                                                                    Eric D. Witkin
                                                                    212.497.8487 direct
                                                                    212.583.9600 main
                                                                    646.417.7546 fax
                                                                    ewitkin@littler.com
November 4, 2020

VIA ECF
Hon. Vernon S. Broderick                                              11/5/2020
United States District Judge                      The parties are directed to submit a joint letter propsing a breifing
Southern District of New York                     schedule for Defendant’s anticipated motion to dimiss and to stay the
40 Foley Square                                   action pending arbitration on or before November 16, 2020. The
New York, NY 10007                                Clerk's Office is directed to mail a copy of this endorsement to the Pro
                                                  Se Plaintiff.
                  Re:   Beatrice Ivy v. MTA Metro-North Commuter Railroad
                        Case No. 20 CV 1309 (VSB)

Dear Judge Broderick:

       Our law firm represents Defendant Metro-North Commuter Railroad (“Metro-North”) in
the above-referenced action. Pursuant to Section I(G) of Your Honor’s Individual Rules &
Practices, we write to request an adjournment of the deadline to file a joint letter and proposed
case management plan and scheduling order per Your Honor’s October 19, 2020 Order (ECF No.
16), because Metro-North plans to move to dismiss and to stay pending arbitration. Plaintiff
Beatrice Ivy has consented to this adjournment request.

        Plaintiff’s Metro North employment ended on July 6, 2018 after she called her Hispanic
co-worker a “Spanish bitch”. The termination followed a two-day disciplinary hearing in which
Plaintiff was represented by her union and had the opportunity to present evidence. After her
appeal was denied by Defendant’s Labor Relations office, her union filed for arbitration of her
discipline pursuant to the terms of its collective bargaining agreement with Defendant.

       On June 21, 2019, Plaintiff, through her counsel, filed a Complaint with the New York
State Division of Human Rights (“Division”) alleging violations of the New York State Human
Rights Law (“NYSHRL”), the New York City Human Rights Law (“NYCHRL”) and Title VII of
the Civil Rights Act of 1964 (“Title VII”). On December 12, 2019, the Division issued a detailed
Determination and Order after Investigation (“Determination”) dismissing Plaintiff’s Complaint
based on its finding that there was no probable cause to support Plaintiff’s claims of race
discrimination, retaliation and harassment (a copy of the Determination is attached to Plaintiff’s
Complaint herein). The Determination stated that Plaintiff had 60 days in which to appeal the
decision to the New York State Supreme Court. Plaintiff did not appeal the Determination.

        On February 13, 2020, Plaintiff, pro se, filed the Complaint herein against Metro North
and the Division’s General Counsel claiming violations of Title VII, Section 1981 and the
NYSHRL, based on the same facts and claims alleged in her Division Complaint. Plaintiff’s
NYSHRL claims are barred by the election of remedies statute, HRL Section 297(9), so this Court
lacks jurisdiction of Plaintiff’s NYSHRL claims. Rochester v. Fortune Soc’y, No. 16 Civ. 9423

littler.com
          Case 1:20-cv-01309-VSB Document 19 Filed 11/05/20 Page 2 of 2


Hon. Vernon S. Broderick
November 4, 2020
Page 2

(PGG), 2018 U.S. Dist. LEXIS 152239, at *8-*9 (S.D.N.Y. Sept. 4, 2018) (election of remedies
bars a federal action when the complainant has already filed and litigated a claim with either the
NYSDHR or NYCCHR). "This bar applies in federal as well as state court . . . [and it] is
jurisdictional, such that claims dismissed pursuant to it must be dismissed under Fed. R. Civ. P.
12(b)(1) . . . ." Higgins v. NYP Holdings. Inc., 836 F. Supp. 2d 182, 187 (S.D.N.Y. 2011) (internal
citations omitted); Moodie v. Fed. Res. Bank, 58 F.3d 879, 884 (2d Cir. 1995) (a state law
depriving its courts of jurisdiction over a state law claim also divests a federal court of jurisdiction
to decide the claim). Metro-North thus plans to move to dismiss Plaintiff’s NYSHRL claims.

        Plaintiff’s federal claims should be stayed pending the outcome of the aforementioned
arbitration of Plaintiff’s union grievance, which involves the same issues as Plaintiff’s federal
Complaint asserting that she was wrongfully terminated. Courts in this Circuit have stayed federal
claims brought against transit systems when an arbitration over the same issues is pending with a
labor relations/railroad adjustment board. See Necci v. Long Island Railroad Company, No. 16-
CV-3250(JS)(ARL) (E.D.N.Y. Mar. 21, 2019) (ECF No. 19) (staying federal case pending
outcome of two arbitrations plaintiff initiated through her union with the National Railroad
Adjustment Board).

         Defendant respectfully requests that the Court adjourn the deadline for the parties to file a
joint letter and proposed case management plan and scheduling order until after the resolution of
Metro-North’s motion to dismiss and to stay. We thank the Court for considering this request.

                                                       Respectfully,

                                                       Eric D. Witkin

                                                       Eric D. Witkin
EDW/rg

cc:    Beatrice Ivy,
       Plaintiff, pro se (via e-mail and mail to pro se office)
